 

Exhibit 10.2

 

AMENDED AND RESTATED SECURED REVOLVING LOAN NOTE

 

 

$7,500,000.00 

July 1, 2014        

 

New York, New York

                                                                                                       

 

As and when provided by the terms of that certain Revolving Loan and Security
Agreement effective July 6, 2010, as same has been amended from time to time and
as same has been further amended as of the date hereof and as same may be
subsequently amended, signed by the undersigned as "Borrower" (collectively,
"Loan Agreement"), For Value Received, the undersigned (collectively, the
"Borrower"), jointly and severally, promises to pay to the order of STERLING
NATIONAL BANK (the "Lender"), in care of Sterling National Bank, as Agent
pursuant to the Loan Agreement (the "Agent"), at 500 Seventh Avenue, New York NY
10018-4502, the principal sum of Seven Million Five Hundred Thousand and 00/100
Dollars ($7,500,000.00), or such lesser principal amount actually advanced
pursuant to the Loan Agreement.

 

This Note bears interest during each calendar month from the date hereof until
paid as set forth in the Loan Agreement. Interest is to be paid at time
intervals as set forth in the Loan Agreement. In no event is the interest rate
to be higher than the maximum lawful rate. Interest is calculated on a daily
basis upon the unpaid balance with each day representing 1/360th of a year.

 

All payments on this Note are to be made in immediately available lawful money
of the United States by the Agent's direct charge to the Borrower's and the
Guarantor's deposit accounts with the Agent. In addition to the provision above
for direct charge of payments due, the Agent is hereby authorized, at its sole
and absolute discretion, to debit any other of the Borrower's or the Guarantor's
accounts for payments due as set forth in the Loan Agreement. This authorization
does not affect the Borrower's obligations to pay when due all amounts payable
under this Note, whether or not there are sufficient funds therefor in such
accounts. The foregoing authorization is in addition to, and not in limitation
of, any rights of setoff.

 

In the event and during the continuance of a Default (as defined in the Loan
Agreement), the Agent in its discretion may impose the accrual of default
interest on all amounts payable hereunder at a rate equal to five percent (5%)
per annum (the "Default Rate") in addition to the interest rate otherwise
payable hereunder. The Borrower acknowledges that: (i) such additional Default
Rate is a material inducement to the Lender to make the loan; (ii) the Lender
would not have made the loan in the absence of the agreement of the Borrower to
pay such additional Default Rate; (iii) such additional Default Rate represents
compensation for increased risk to the Lender that the loan will not be repaid;
and (iv) such additional Default Rate is not a penalty and represents a
reasonable estimate of (a) the cost to the Lender in allocating its resources
(both personnel and financial) to the ongoing review, monitoring, administration
and collection of the loan and (b) compensation to the Lender for losses that
are difficult to ascertain.

 

In the event any payment is received by the Agent more than ten (10) days after
the date due, the Agent may assess, in its discretion, and the undersigned is to
pay, to the extent permitted by law, to the Lender a late charge of five percent
(5%) of the overdue payment. Any such late charge so assessed by the Agent is
immediately due and payable. Any payment received after 3:00 P.M. on a banking
day (other than as advanced or debited later than such time by the Agent or any
Lender) is deemed received on the next succeeding banking day.

 

 


--------------------------------------------------------------------------------

 

 

This Note is secured by the Collateral as defined in the Loan Agreement.
Capitalized terms used and not otherwise defined in this Nate have the meaning
set forth in the Loan Agreement. The terms and provisions of the Loan Agreement
are incorporated herein by reference. In the event of conflict, ambiguity or
inconsistency between the terms of the Loan Agreement and the terms hereof, the
terms of the Loan Agreement prevail.

 

Except as otherwise specified in the Loan Agreement, each payment made in
respect of this Nate is to be applied first to the payment of any expenses or
charges payable hereunder and accrued interest, and the balance applied to
principal amounts due under this Note.

 

The undersigned hereby waives demand, notice of non-payment, protest, and all
other notices or demands whatsoever, and hereby consents that without notice to
and without releasing the liability of any party, the obligations evidenced by
this Note or the Loan Agreement may from time to time, in whole or part, be
renewed, extended, modified, accelerated, compromised, settled or released by
the Lender.

 

The Lender's books and records are prima facie evidence of the amount of the
obligations and are binding upon the Borrower absent manifest error.

 

The Lender is hereby authorized to fill in any blank spaces in this Note and to
date this Note as of the applicable date and to correct patent errors herein.

 

Pursuant to Section 5-1401 of the New York General Obligations Law, the
substantive laws of the State of New York, without regard to the choice of law
principles that might otherwise apply to defer to the substantive laws of
another jurisdiction, shall govern the validity, construction, enforcement and
interpretation of this Note.

 

BORROWER, AGENT AND LENDERS EACH HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN
ANY LITIGATION RELATING TO THIS NOTE OR OTHER LOAN DOCUMENTS AS AN INDUCEMENT TO
THE ACCEPTANCE BY THE LENDER OF THIS NOTE.

 

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

This Note is being executed and delivered as a restatement of the outstanding
indebtedness evidenced by that certain Secured Revolving Loan Note dated July 6,
2010, as same may have previously been amended or restated (hereinafter referred
as the "Original Note") and secured by the Loan Agreement. The indebtedness
evidenced by this Note constitutes a total restatement of the indebtedness
evidenced by the Original Note in the current aggregate amount outstanding
and/or available to be advanced thereunder of $7,500,000.00. This Note shall not
constitute a cancellation or novation with respect to the indebtedness evidenced
by the Original Note. Such indebtedness (as heretofore evidenced by the Original
Note and as hereafter evidenced by this Note) shall continue to be secured by,
inter alia, the Loan Agreement without interruption in the lien or priority
thereof. Subject to the foregoing provisions this Note amends, restates and
supersedes the Original Note.

 



Witness:

 

SPAR GROUP, INC.

 

           

 

By:

   

 

 

 

Name:

James R. Segreto

 

 

 

Title:

Chief Financial Officer, Treasurer and Secretary

 

          Witness:    NATIONAL ASSEMBLY SERVICES, INC.                 By:      
  Name: James R. Segreto       Title: Chief Financial Officer, Treasurer and
Secretary             Witness:    SPAR GROUP INTERNATIONAL, INC.                
By:          Name: James R. Segreto       Title: Chief Financial Officer,
Treasurer and Secretary             Witness:    SPAR ACQUISITION, INC.          
      By:          Name: James R. Segreto       Title:

Chief Financial Officer, Treasurer and Secretary

 



                         

-Signatures Continued on Following Page-

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

Witness:

 

SPAR TRADEMARKS, INC.  

 

           

 

By:

   

 

 

 

Name:

James R. Segreto

 

 

 

Title:

Chief Financial Officer, Treasurer and Secretary

 

          Witness:    SPAR MARKETING FORCE, INC.                 By:        
Name: James R. Segreto       Title: Chief Financial Officer, Treasurer and
Secretary             Witness:    SPAR CANADA, INC.                 By:         
Name: James R. Segreto       Title: Chief Financial Officer, Treasurer and
Secretary             Witness:    SPAR CANADA COMPANY                 By:       
  Name: James R. Segreto       Title:

Chief Financial Officer, Treasurer and Secretary

 

                         

 

STATE OF

)

 

 

)

ss.:

COUNTY OF

)

 

 

On the ___ day of _________ in the year 2014, before me, the undersigned,
personally appeared James R. Segreto, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

    

 

 

 

Notary Public

 

     

 

- 4 -